A complaint on a promissory note, not shown to be commercial paper, or which in terms, or by indorsement, is payable to bearer, need not allege that the payee indorsed it to the holder, and a simple allegation that it is the property of the plaintiff is sufficient. Sample v. T. V. Bank, 76 So. 936;1
Clark v. Moses, 50 Ala. 326; Morris v. Poillon, 50 Ala. 403; Nesbitt v. Pearson, 33 Ala. 668. Although it was stated in Dreher v. National Surety Co., 174 Ala. 490, 57 So. 34, that "good pleading should suggest that he [also] aver how or in what manner he was or became the beneficial owner," this has never been held as essential. Count 1 was not subject to demurrer.
But when the instrument is in terms payable to order, it must be alleged that the payee has indorsed the note, in order to show that he has parted with the legal title. Young v. Woodliff-Dunlap Fur. Co., 147 Ala. 686, 40 So. 656.2 Such an allegation, coupled with an allegation that plaintiff is the owner of the note, is sufficient as against demurrer. The prima facie effect of such a declaration is that the note has become payable to bearer, and that the plaintiff is the holder. Count 2 met these requirements, and was not subject to the demurrer interposed.
To defendant's pleas of fraud and want of consideration plaintiff pleaded only a special replication that it was a bona fide purchaser for value in due course. There being no general denial of the pleas, they were confessed by the replication, and proof of them by defendant could not be required. Ger.-Am. National Bank v. Lewis, 9 Ala. App. 352, 63 So. 741. It was therefore incumbent upon plaintiff to establish its replication, viz. that it purchased the note for value.
The trial judge instructed the jury that if plaintiff, under the circumstances shown in evidence, "bought the note by giving Hudson or his company [the first holder and transferor] credit for it, then * * * this note will have to be paid." This part of the oral charge was duly excepted to by defendant, and is assigned for error.
The only evidence as to plaintiff's payment of value for the note is found in the testimony of its cashier, Poole, that he bought the note for $980 from Hudson, by giving to him "a certificate of deposit for the note." It does not appear whether it was certificate of present deposit, or a time certificate, or whether it was negotiable, or whether the fund represented, or any part of it, has ever been paid out by the plaintiff bank. The trial court interpreted this testimony as meaning (as it may well have meant) that plaintiff bank gave Hudson a credit on account for $980, and this interpretation was apparently acquiesced in by both parties. The instruction was erroneous and prejudicial, and must work a reversal of the judgment. Sherrill v. Merchants' Bank, 195 Ala. 175, 70 So. 723; Ala. Grocery Co. v. First National Bank, 158 Ala. 143,48 So. 340, 132 Am. St. Rep. 18; Armstrong v. Walker, 200 Ala. 364,76 So. 280. In the last-cited case it was said:
"According to the evidence, the German Bank gave * * * certificate of deposit for the notes of the defendant. It does not appear from the evidence that this certificate of deposit was ever paid. If no part of the deposit attested by the certificate has ever been paid, then the bank did not part with value so as to constitute it a bona fide holder."
Counsel for appellee rely upon the cases of Elmore Bank v. Avant, 189 Ala. 418, 66 So. 509, and Neill v. Central National *Page 66 
Bank, 201 Ala. 297, 78 So. 73. In the former case it appeared that the certificate of deposit was an interest-bearing time certificate, negotiable in form, and that it was promptly negotiated by the holder, and afterwards paid by the bank. In the latter case it also appeared that the certificate was an interest-bearing time certificate, and an examination of the original record shows that it was negotiable in form, and was actually paid by the bank. The instant case, therefore, does not come within the principle of those decisions.
A certificate of deposit is not ipso facto a negotiable instrument. Renfro Bros. v. M.  N. Bank, 83 Ala. 425, 3 So. 776; 7 Corp. Jur. 648, § 340. To be such it must be payable to order or bearer, as prescribed by the statute. Code, § 5131. In order for the issuance of a certificate of deposit by a discounting bank for the purchase of a note to be effectual as value paid, it must appear either that the certificate has been paid in whole or in part (Armstrong v. Walker, 200 Ala. 364,76 So. 280), or else that it was a negotiable instrument and still outstanding as a liability upon the bank. See 8 Corp. Jur. 481, § 699, and cases cited in note 73. Under the authorities noted, we are constrained to hold that the evidence did not show that the plaintiff bank paid value for the note in question, and that the trial court was in error in its holding to the contrary.
Reversed and remanded.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.
1 200 Ala. 578.
2 Reported in full in the Southern Reporter; reported as a memorandum decision without opinion in the Alabama Reports.